IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                   :
                                               :
                v.                             : No. 1611 C.D. 2016
                                               : Submitted: March 10, 2017
Steven Klingensmith,                           :
            Appellant                          :


BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                               FILED: April 18, 2017

                This is a pro se appeal filed by Steven Klingensmith (Klingensmith)
from an order of the Indiana County Court of Common Pleas (trial court)
dismissing a motion that he filed in three criminal cases seeking to remove a
$60.00 item of costs assessed pursuant to the Crime Victims Act.1 We affirm.
                In the first of the cases, Klingensmith pleaded guilty on September 13,
2013 to charges of Driving Under the Influence of Alcohol (DUI)-Highest Rate of
Alcohol       2nd     Offense     and     Driving     While     Operating        Privilege   is
Suspended/Revoked-DUI Related, arising out of acts that he committed on
September 22, 2012. (CP-32-CR-0001716-2012 Criminal Docket Sheet at 4, 11-
12, 14.) On November 22, 2013, Klingensmith pleaded guilty in the second case,
to charges of DUI-Highest Rate of Alcohol 1st Offense and Driving While

1
    Act of November 24, 1998, P.L. 882, as amended, 18 P.S. §§ 11.101–11.5102.
Operating Privilege is Suspended/Revoked-DUI Related, arising out of acts that he
committed on July 27, 2013. (CP-32-CR-0001034-2013 Criminal Docket Sheet at
3, 6, 8.) In the third criminal case, Klingensmith pleaded guilty on November 22,
2013 to charges of Attempted Robbery and Simple Assault, arising out of acts that
he committed on August 9, 2013. (CP-32-CR-0001084-2013 Criminal Docket
Sheet at 3, 6-7.)
             On December 20, 2013, Klingensmith was sentenced by the trial court
in all three cases. In the first case, the trial court sentenced Klingensmith to one
and one-half to five years imprisonment for the DUI and 90 days imprisonment for
Driving While Operating Privilege is Suspended/Revoked-DUI Related, plus costs
and fines. (CP-32-CR-0001716-2012 Sentence Order.) In the second case, the
trial court sentenced Klingensmith to three to six months imprisonment for the
DUI and 90 days imprisonment for Driving While Operating Privilege is
Suspended/Revoked-DUI Related, plus costs and fines. (CP-32-CR-0001034-2013
Sentence Order.) In the third case, the trial court sentenced Klingensmith to two
and one-half to ten years imprisonment for Attempted Robbery and one to two
years imprisonment for Simple Assault, plus costs and fines.           (CP-32-CR-
0001084-2013 Sentence Order.) The trial court ordered that the sentences imposed
in the first case run concurrently with each other but consecutively with the
sentences in the third criminal case, that the sentences in the second case run
concurrently with each other and with the sentences imposed in the other two
cases, and that the sentences in the third case run consecutively. (CP-32-CR-
0001716-2012 Sentence Order; CP-32-CR-0001034-2013 Sentence Order; CP-32-
CR-0001084-2013 Sentence Order.)




                                         2
               The costs assessed by the trial court against Klingensmith in both the
first case and the third case included a $60.00 Crime Victim’s Compensation Fund
and Victim Witness Services Fund (Crime Victim Fund) fee. (Appellant’s Motion
to Compel DOC to Correct Charges Exs. 1, 3.)                     On January 27, 2015, the
Department of Corrections (DOC) notified Klingensmith that it would make
deductions from his inmate account to satisfy the unpaid portions of these two
Crime Victim Fund fees and other unpaid costs imposed in those cases. (Id. Exs.
2, 4.) On August 3, 2016, Klingensmith filed a motion in all three of the criminal
cases asserting that assessment of the Crime Victim Fund fee in the third case was
erroneous and seeking an order requiring DOC to correct that alleged error and
refund deductions from his inmate account. On August 31, 2016, the trial court
issued an order in all three criminal dockets denying Klingensmith’s motion. This
appeal followed.2
               Klingensmith argues in this Court that only one Crime Victim Fund
fee can be assessed for all offenses for which sentences are imposed by the same
judge at the same sentencing. We do not agree.
               Section 1101 of the Crime Victims Act provides:

               (a) Imposition.--

               (1) A person who pleads guilty or nolo contendere or who is
               convicted of a crime shall, in addition to costs imposed under
               42 Pa. C.S. § 3571(c) (relating to Commonwealth portion of
               fines, etc.), pay costs of at least $60 and may be sentenced to
               pay additional costs in an amount up to the statutory
               maximum monetary penalty for the offense committed.
                              *                 *                  *
2
 Our review of the trial court’s order is limited to determining whether the trial court committed
an error of law. Commonwealth v. Mazer, 24 A.3d 481, 483 n.3 (Pa. Cmwlth. 2011).


                                                3
            (b) Disposition.--

            (1) There is established a special nonlapsing fund, known as
            the Crime Victim’s Compensation Fund. This fund shall be
            used by the Office of Victims’ Services for payment to
            claimants and technical assistance. Thirty-five dollars of the
            costs imposed under subsection (a)(1) and (2) plus 30% of the
            costs imposed under subsection (a)(1) which exceed $60 shall
            be paid into this fund. All costs imposed under subsection
            (a)(3) shall be paid into this fund.

            (2) There is established a special nonlapsing fund, known as
            the Victim Witness Services Fund. This fund shall be used by
            the commission for victim-witness services and technical
            assistance in nonvictim compensation-related areas in
            accordance with this section. Twenty-five dollars of the costs
            imposed under subsection (a)(1) and (2) plus 70% of the costs
            imposed under subsection (a)(1) and (2) which exceed $60
            shall be paid into this fund.

            (c) Payment.--This cost shall be imposed notwithstanding any
            statutory provision to the contrary.

                         *               *                 *
            (e) Court order.--No court order shall be necessary in order
            for the defendant to incur liability for costs under this section.
            Costs under this section must be paid in order for the
            defendant to be eligible for probation, parole or accelerated
            rehabilitative disposition.
18 P.S. § 11.1101. Nothing in this language limits Crime Victim Fund fees for
separate criminal convictions to a single assessment simply because the defendant
is sentenced on the same day by the same judge.           To the contrary, where a
defendant pleads guilty or is convicted in separate criminal cases based on
different criminal episodes, the mandatory Crime Victim Fund fee is properly
assessed in each of those criminal cases, even if joint proceedings on the cases are
held before the trial court. See In re C.A.G., 89 A.3d 704, 710-13 (Pa. Super.

                                         4
2014) (in juvenile delinquency cases, separate Crime Victim Fund fees are
properly assessed under 18 P.S. § 11.1101(a)(3) for each juvenile petition based on
a different delinquent episode, even if the cases are heard and adjudicated
together).
             Here, the guilty pleas for which the $60.00 Crime Victim Fund fees
were assessed were separate cases based on entirely different criminal episodes on
different dates. The conduct for which Klingensmith was criminally charged in the
first case was a DUI that occurred on September 22, 2012, and the charges in the
third case related to an attempted robbery of a convenience store, almost a year
later, on August 9, 2013. (CP-32-CR-0001716-2012 Criminal Information; CP-32-
CR-0001084-2013 Criminal Information.) Indeed, Klingensmith’s guilty pleas in
the two cases did not even occur on the same date. The trial court’s assessment of
a separate $60.00 Crime Victim Fund fee for each of these cases was therefore
completely proper and valid.
             Because the cost assessments that Klingensmith challenges were
valid, he was not entitled to modification of or relief from those assessments.
Accordingly, we affirm the trial court’s order denying his motion to correct Crime
Victim Fund charges.




                                      ____________________________________
                                      JAMES GARDNER COLINS, Senior Judge




                                        5
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania         :
                                     :
           v.                        : No. 1611 C.D. 2016
                                     :
Steven Klingensmith,                 :
            Appellant                :


                                 ORDER


           AND NOW, this 18th day of April, 2017, the order of August 31, 2016
of the Court of Common Pleas of Indiana County in the above-captioned case is
AFFIRMED.




                                   ____________________________________
                                   JAMES GARDNER COLINS, Senior Judge